BROWN, District Judge.
While not satisfied that upon this petition for a preliminary injunction the court should go as far as to dismiss the bill for laches, I am of the opinion that the complainant’s apparent acquiescence for many years in the violation of its alleged rights, the certificate showing that the complainant corporation has ceased for a considerable time to transact business, and the peculiar provisions of the agreement of October 12, 1888, raise serious doubts as to the existence of any rights arising from said agreement at the date of filing the bill. The doubts as to the complainant’s right to" relief, its acquiescence, and an entire lack of diligence require the denial of the petition for a preliminary injunction. Petition denied.